COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JORGE L. HERNANDEZ,                             §             No. 08-20-00015-CV

                        Appellant,                §               Appeal from the

  v.                                              §          County Court at Law No. 5

  KING AEROSPACE,                                 §           of El Paso County, Texas

                         Appellee.                §           (TC# 2017-DCV-0334)

                                              §
                                            ORDER

       Pending before the Court is the Appellant’s first motion for extension of time to complete

mediation. The Court GRANTS the request to extend the deadline to complete mediation until

June 27, 2020. Upon completion of mediation, the parties are directed to comply with the

instructions set forth in our order of January 29, 2020.

       IT IS SO ORDERED this 20th day of March, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.